UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 13-1953


SCOTTSDALE INSURANCE COMPANY,

                Plaintiff - Appellee,

          v.

CHILDREN’S HOME SOCIETY OF NORTH CAROLINA, INC.,

                Defendant – Appellant,

          and

RONALD E. FORD, SR., Administrator of the Estate of S.P.,

                Defendant.



                             No. 13-1954


SCOTTSDALE INSURANCE COMPANY,

                Plaintiff - Appellee,

          v.

RONALD E. FORD, SR., Administrator of the Estate of S.P,

                Defendant – Appellant,

          and

CHILDREN’S HOME SOCIETY OF NORTH CAROLINA, INC.,

                Defendant.
Appeals from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Louise W. Flanagan,
District Judge. (5:12-cv-00081-FL)


Submitted:   July 31, 2014              Decided:   August 20, 2014


Before MOTZ and FLOYD, Circuit Judges, and DAVIS, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


R. Thompson Wright, Joseph R. Beatty, HILL EVANS JORDAN &
BEATTY, PLLC, Greensboro, North Carolina; Jerome P. Trehy, Jr.,
JEROME P. TREHY, JR., P.A., Bahama, North Carolina; Jesse H.
Rigsby, IV, TWIGGS, STRICKLAND & RABENAU, P.A., Durham, North
Carolina, for Appellants. Kevin M. O’Brien, Robert M. Kennedy,
Jr., PHELPS DUNBAR, LLP, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

               Children’s Home Society Of North Carolina, Inc., and

Ronald      Ford,    Sr.,   the   administrator       of    the    Estate   of   S.P.,

appeal from the district court’s order granting summary judgment

in    favor    of    Scottsdale      Insurance   Company      on   its   declaratory

judgment action seeking to limit its liability with respect to

damages       in    the   underlying    wrongful      death    action.      We    have

reviewed the record included on appeal, as well as the parties’

briefs, and find no reversible error.                      Accordingly, we affirm

for the reasons stated by the district court.                       Scottsdale Ins.

Co.    v.     Children’s      Home     Society   of     North      Carolina,     Inc.;

Scottsdale Ins. Co. v. Ford, No. 5:12-cv-00081-FL (E.D.N.C. July

3, 2014).          In light of this disposition, we deny Scottsdale’s

motion to dismiss filed in No. 13-1954.                     We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.

                                                                            AFFIRMED




                                           3